Matter of City of Watertown (Watertown Professional Firefighters' Assn. Local 191) (2017 NY Slip Op 06877)





Matter of City of Watertown (Watertown Professional Firefighters' Assn. Local 191)


2017 NY Slip Op 06877


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: CARNI, J.P., CURRAN, TROUTMAN, AND WINSLOW, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (873/17) CA 16-01727.

[*1]IN THE MATTER OF THE ARBITRATION BETWEEN CITY OF WATERTOWN, PETITIONER-APPELLANT-RESPONDENT, AND
andWATERTOWN PROFESSIONAL FIREFIGHTERS' ASSOCIATION LOCAL 191, RESPONDENT-RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.